PER CURIAM.
Almuta Hawks filed a motion to correct illegal sentence alleging that his judgment and sentences failed to credit him properly with the time he had spent in prison and jail. The trial court entered two orders. One *652order denied the motion to correct illegal sentence. The second order denied the motion to allow credit for jail time. We reverse.
The trial court’s order denying credit for jail time provided the dates of Hawks’s incarceration without attaching any documents to support the order. We reverse and remand this case to the trial court. Should the trial court again deny the motion, the trial court should, attach those portions of the case file and record to establish conclusively that Hawks is not entitled to relief.
Reversed and remanded.
PARKER, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.